Case 6:17-cv-00710-RBD-DCI Document 74 Filed 10/23/18 Page 1 of 9 PageID 861




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION
SHIRLEY JN JOHNSON,

                       Plaintiff,

v.                                                               Case No: 6:17-cv-710-Orl-37DCI

NEW DESTINY CHRISTIAN CENTER
CHURCH, INC. and PAULA
MICHELLE WHITE,

                       Defendants.


                                              ORDER
       This cause comes before the Court for consideration without oral argument on the

following motion:

       MOTION:         MOTION FOR PROTECTIVE ORDER (Doc. 49)

       FILED:          July 20, 2018



       THEREON it is ORDERED that the motion is GRANTED in part.

                                     I.      BACKGROUND

       The Court previously discussed the background of this case in detail in the Court’s order

(Doc. 30 at 1-4) on Defendants’ motion to dismiss and the Court will not repeat the entire history

here. Suffice it to say that the parties have a history of adverse litigation related to this case. See

Paula White Ministries v. Johnson, Case No. 6:14-cv-497-GAP-DAB (the Copyright Action);

Johnson v. New Destiny Christian Ctr. Church, Inc., Case No. 6:15-cv-1698-Orl-37GJK (the

Malicious Prosecution Action).
Case 6:17-cv-00710-RBD-DCI Document 74 Filed 10/23/18 Page 2 of 9 PageID 862



       Here, Plaintiff alleges two causes of action against Defendants: (1) misrepresentation of

copyright claims under 17 U.S.C. § 512(f); and (2) abuse of process. See Doc. 31 (the Amended

Complaint). The abuse of process claim stems from the Copyright Action. Specifically, Plaintiff

alleges that Defendants continued the Copyright Action against Plaintiff with the “ulterior motive

of using (or misusing) the Judicial System to intimidate, punish, shame, harass[,] and attempt to

extort millions of dollars from [her].” See Docs. 30 at 10-11; 31 at 11. Plaintiff seeks, in part,

punitive damages pursuant to Florida Statutes § 768.73(1)(c) as a result of “Defendants’ malicious

abuse of process.” Doc. 31 at 14.

       On July 20, 2018, Defendants filed a motion for protective order. Doc. 49 (the Motion).

Therein, Defendants argued, in part, that the Court should enter a protective order deferring

financial discovery because the allegations in the Amended Complaint do not set forth a reasonable

basis for punitive damages. Id. at 14-17.

       On August 6, 2018, Plaintiff filed a response in opposition to the Motion, arguing, in part,

that financial discovery is appropriate in this case because Plaintiff’s Amended Complaint sets

forth a reasonable basis for the award of punitive damages pursuant to Fla. Stat. § 768.73(1)(c).

Doc. 54 (the Response). Plaintiff further argued that the Court should take the procedural history

of the Malicious Prosecution Action into account. Id. at 8.

       On September 19, 2018, Defendants filed a memorandum in support of the Motion. Doc.

66. In the memorandum, Defendants argued, in part, that Plaintiff’s punitive damages claim is

based on the same evidence that Plaintiff used in the Malicious Prosecution Action; evidence the

Court already found insufficient as a basis to award punitive damages. Doc. 66 at 1-2.

       On September 24, 2018, Plaintiff filed a motion for leave to file a reply to Defendants’

memorandum, arguing that Defendants’ memorandum took her words out of context. Doc. 67.




                                               -2-
Case 6:17-cv-00710-RBD-DCI Document 74 Filed 10/23/18 Page 3 of 9 PageID 863



Plaintiff also argued that she submitted an additional fifty-four videos to Defendants on September

21 and 22, 2018. Id. Although the Court denied Plaintiff’s motion for leave to file a reply, see

Doc. 68, the Court will consider Plaintiff’s arguments on their merits.

                                   II.      LEGAL STANDARD

       A protective order may be entered to protect a party or individual from “annoyance,

embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P. 26(c)(1). A party

moving for a protective order must show “good cause” exists for the court to issue such an order.

Id. In addition to finding good cause, the court must also be satisfied that, on balance, the interests

of the party seeking the protective order outweigh the interests of the opposing party. See

McCarthy v. Barnett Bank of Polk Cty., 876 F.2d 89, 91 (11th Cir. 1989).

                                         III.   DISCUSSION

       This Court previously considered Plaintiff’s request for financial discovery in the

Malicious Prosecution Action. In that case, Plaintiff alleged, in part, that the defendants filed the

Copyright Action “for purely personal reasons; and not for a corporate matter of copyright

infringement.” Doc. 76 at 5 of the Malicious Prosecution Action. Plaintiff alleged that Ms. White

“stated to her congregation and online viewers that she intended to stop the enemy because she felt

mocked and reproached [by Plaintiff].” Id. (emphasis and alteration in original). Plaintiff further

alleged that Ms. White said that she “‘intended to do damage and be a menace’ to the enemy

[Plaintiff] – five (5) months later she filed the bogus Copyright Infringement Complaint.” Id. at

14 (alteration in original). Plaintiff alleged that Ms. White brought the Copyright Action in

“retaliation because White was angry because she had been exposed by Plaintiff’s videos.” Id. at

11. Plaintiff alleged that the Copyright Action “was nothing but a personal vendetta” and that the

Copyright Action was brought with “malice, evil motive and intent, . . . fully knowing that Plaintiff




                                                 -3-
 Case 6:17-cv-00710-RBD-DCI Document 74 Filed 10/23/18 Page 4 of 9 PageID 864



did not infringe [the defendants’] copyrights.” Id. at 11, 13. Plaintiff alleged that the defendants

brought the Copyright Action with the “ulterior motive of using (or misusing) the Judicial System

to intimidate, punish, shame, harass and attempt to extort millions of dollars from Plaintiff.” Id.

at 14.

         When considering Plaintiff’s request for financial discovery, Magistrate Judge Kelly

explained as follows:

         Defendants argue that the Court must address whether Ms. Johnson made a
         reasonable showing that demonstrates a reasonable basis for the recovery of
         punitive damages before they respond to financial disclosure requests. Defendants
         rely on Florida Statute section 768.72(1), which states:

                In any civil action, no claim for punitive damages shall be permitted
                unless there is a reasonable showing by evidence in the record or
                proffered by the claimant which would provide a reasonable basis
                for recovery of such damages. . . . No discovery of financial worth
                shall proceed until after the pleading concerning punitive damages
                is permitted.

         Section 768.72(1)’s pleading requirements are preempted in federal court by the
         Federal Rules of Civil Procedure. Porter v. Ogden, Newell & Welch, 241 F.3d 1334,
         1340 (11th Cir. 2001). In Porter v. Ogden, Newell & Welch, the court noted that
         Section 768.72 “has a discovery component which states that ‘[n]o discovery of
         financial worth shall proceed until after the pleading concerning punitive damages
         is permitted.’” Id. (citing Fla. Stat. § 768.72). The defendants in Porter argued that
         the plaintiffs were required to produce evidence or make a proffer of evidence that
         shows a reasonable basis for a punitive damages claim. Id. Because the plaintiffs
         made a proffer of evidence that reasonably supported their claim, the court did not
         determine whether or not federal discovery rules preempted Section 768.72. Id. The
         court noted, however, that “[u]nder Florida law, merely setting forth conclusory
         allegations in the complaint is insufficient to entitle a claimant to recover punitive
         damages. Instead, a plaintiff must plead specific acts committed by a defendant.”
         Id. at 1341 (citations omitted). Thus, to state a claim for punitive damages, a
         plaintiff must allege specific acts, not merely conclusory allegations. Id.

Doc. 103 at 7-8 of the Malicious Prosecution Action (emphasis added). Applying that standard to

the facts of the Malicious Prosecution Action, Judge Kelly found that Plaintiff was “entitled to some

financial information from Defendants.” Id. at 8.




                                                 -4-
Case 6:17-cv-00710-RBD-DCI Document 74 Filed 10/23/18 Page 5 of 9 PageID 865



       Then, when considering a motion to dismiss, Judge Dalton stated as follows:

       In evaluating the applicability of [Florida Statute § 768.72(1)] in diversity cases,
       the Eleventh Circuit has divided it into two separate components: (1) the pleading
       component, which requires a plaintiff to obtain leave of court before including a
       prayer for punitive damages in his complaint (“Pleading Component”); and (2)
       the discovery component, which requires a plaintiff who has made a claim for
       punitive damages to produce evidence or make a proffer of evidence that shows a
       reasonable basis for the punitive damages claim (“Discovery Component”). Porter
       v. Ogden, Newell & Welch, 241 F.3d 1334, 1340 (11th Cir. 2001). Due to its conflict
       with Rule 8(a)(3), the Eleventh Circuit has held that the Pleading Component of §
       768.72 is inapplicable in federal diversity cases. Cohen, 184 F.3d at 1299.
       However, courts within this Circuit have held that the Discovery Component
       remains viable and is satisfied where a plaintiff pleads specific acts committed by
       a defendant that provide a reasonable basis to support a punitive damages claim.
       [(citations omitted)].

Doc. 131 at 15 of the Malicious Prosecution Action (emphasis in original). In his reasoning, Judge

Dalton also explained that Plaintiff had satisfied the Discovery Component and that he had

affirmed – and continued to affirm – Judge Kelly’s finding that Plaintiff had satisfied the Discovery

Component. Id. at 16.

       On July 31, 2018, Judge Dalton entered a memorandum opinion and order following a two-

day bench trial. Doc. 264 of the Malicious Prosecution Action. In that order, Judge Dalton found

that Plaintiff was not entitled to punitive damages. Id. at 16-17. Specifically, Judge Dalton found

that there was insufficient evidence to award punitive damages. Id. Judge Dalton reviewed the

video clips Plaintiff relied on for the allegations in her complaint and found that the clips either

did not indicate any malice or ill will toward Plaintiff, or, in some instances, did not refer to

Plaintiff at all. Id. at 7-10. Judge Dalton also found that a good faith basis existed to support the

Copyright Action, and that the defendants’ primary purpose for initiating the Copyright Action

was to prevent copyright infringement. Id. at 13-17.

       In the instant case, Plaintiff’s Complaint is substantially similar to the complaint in the

Malicious Prosecution Action to the extent it seeks punitive damages. Plaintiff alleges that




                                                -5-
Case 6:17-cv-00710-RBD-DCI Document 74 Filed 10/23/18 Page 6 of 9 PageID 866



Defendants “willfully, knowingly and materially misrepresented [in the Copyright Action] that

[they] owned copyrights to some of the content in Plaintiff’s videos.” See Doc. 31 at 4. Plaintiff

alleges that “Defendant White stated to her congregation and online viewers that she was in a battle

that she would win because the fight was fixed and that she intended to stop the enemy [Plaintiff]

because she felt mocked and reproached.” Id. at 5 (emphasis and alteration in original). Plaintiff

alleges that “[f]ive (5) months later . . . , [Defendants] filed a bogus unverified Copyright

Infringement Complaint against Plaintiff.” Id. at 6. Plaintiff alleges that Defendant White said

that she “let it go into a legal situation – not because of copyright infringement – but because she,

(Defendant White), felt that she was being written about, talked about and persecuted via the

internet and newspapers. Id. at 13 (emphasis in original). Plaintiff alleges that the Copyright

Action was a “personal vendetta[] of Defendant White. Id. at 12. Plaintiff alleges that Defendants

brought the Copyright Action with the “ulterior motive of using (or misusing) the Judicial System

to intimidate, punish, shame, harass and attempt to extort millions of dollars from Plaintiff.” Id.

at 11.

         Under typical circumstances, Plaintiff’s allegations would establish a reasonable basis to

support a punitive damages claim and therefore satisfy the Discovery Component of Fla. Stat. §

768.72(1). However, this is not a typical case. Here, Plaintiff raised substantially the same

allegations in a prior case – the Malicious Prosecution Action – and this Court found that Plaintiff’s

evidence was insufficient to support an award of punitive damages. Doc. 264 at 7-10, 13-17 of

the Malicious Prosecution Action. In addition, this Court found that the “[the defendants] relied

on [their] counsel to investigate whether a good faith basis existed to support the copyright

infringement claim,” and found credible “that [the defendants] had a good faith basis to sue




                                                -6-
Case 6:17-cv-00710-RBD-DCI Document 74 Filed 10/23/18 Page 7 of 9 PageID 867



[Plaintiff] for copyright infringement, and [that the defendants’] primary purpose for initiating the

[Copyright Action] was to prevent such infringement.” Id. at 17.

       In Porter, the Eleventh Circuit left open the question of whether the discovery component

of section 768.72 applies to financial worth discovery concerning punitive damages claims brought

in diversity cases. 241 F.3d at 1340 (11th Cir. 2001). Since that decision, the weight of authority

in this District has leaned heavily in favor of applying the discovery component of section 768.72

to financial worth discovery concerning punitive damages claims in diversity cases. See, e.g.,

Cableview Commc'ns of Jacksonville, Inc. v. Time Warner Cable Se., LLC, No. 3:13-CV-306-J-

34JRK, 2015 WL 12838175, at *5 (M.D. Fla. May 4, 2015) (“In the Middle District of Florida,

Courts have consistently viewed the discovery component of § 768.72(1) (requiring a showing of

a reasonable basis in the evidence for an award of punitive damages before a party is entitled to

discover financial worth information) as substantive and therefore applicable in diversity actions.”)

(citations omitted) see also Haaf v. Flagler Const. Equip., LLC, 2011 WL 1871159, at *1-3 (S.D.

Fla. May 16, 2011) (requiring record evidence to satisfy the discovery component of § 768.72(1));

but see Cervenec v. Borden Dairy Co. of Fla., LLC, 2015 WL 13567434, at *4 (S.D. Fla. Oct. 16,

2015). Indeed, in the related Malicious Prosecution Action, the Court applied the discovery

component of section 768.72 to Plaintiff’s financial worth discovery requests and, in doing so,

explained that courts within the Eleventh Circuit have held that the discovery component is

satisfied when a plaintiff pleads specific acts committed by a defendant that provide a reasonable

basis to support a punitive damages claim. See Superior Consulting Servs., Inc. v. Shaklee Corp.,

No. 6:16-cv-2001-ORL-31GJK, 2017 WL 8893863, at *7 (M.D. Fla. July 27, 2017) (discussing

the Malicious Prosecution Action). Thus, the Court finds it appropriate to apply the discovery

component of section 768.72 to Plaintiff’s financial worth discovery requests in this case.




                                                -7-
Case 6:17-cv-00710-RBD-DCI Document 74 Filed 10/23/18 Page 8 of 9 PageID 868



       But this case presents a unique factual and procedural issue: while the Court found that the

discovery component was met in the Malicious Prosecution Action, the Court in that same case

ultimately found that Plaintiff presented insufficient evidence to award punitive damages. Now,

Plaintiff relies upon that same evidence to support her punitive damages claim in this case.

Considering this Court’s ultimate findings in the Malicious Prosecution Action, Plaintiff has not

now pled a reasonable basis to support a punitive damages claim for the purposes of satisfying the

discovery component. To find otherwise would be a determination that factual allegations the

Court has already deemed actually insufficient to support punitive damages provide a reasonable

basis to support a punitive damages claim. Of course, this would be a completely innocuous

finding on a different timeline – it is very often that pleadings initially deemed reasonable turn out

to be unsupported at summary judgment or trial. But here, unlike in the Malicious Prosecution

Action, the Court has already determined that the evidence supporting the allegations is

insufficient. Thus, on these unique facts, the Court cannot say that Plaintiff has stated a reasonable

basis to support a punitive damages claim. Moreover, Plaintiff did not plead any significant new

specific acts allegedly committed by Defendants that would provide a reasonable basis to support

a punitive damages claim. Instead, Plaintiff relied on the same allegations as in the Malicious

Prosecution Action. And to the extent that Plaintiff argues that there is additional evidence

supporting her claim for punitive damages, Plaintiff neither provided the Court with such evidence,

nor pled any significant new specific acts based upon that purported evidence. See Doc. 67. Given

the foregoing, the Court finds that Plaintiff failed to plead a reasonable basis to support a punitive

damages claim, and, thus, that the Motion is due to be granted to the extent that Plaintiff’s request

for financial discovery is deferred. See Doc. 49 at 17 (asking the Court to “postpone financial

discovery until dispositive motions have been ruled on”); Gallina v. Commerce & Indus. Ins., No.




                                                -8-
Case 6:17-cv-00710-RBD-DCI Document 74 Filed 10/23/18 Page 9 of 9 PageID 869



8:06-CV-1529-T-27EAJ, 2008 WL 3895918, at *1, 4-5 (recognizing the importance of § 768.72’s

protection against unwarranted financial worth discovery and holding that the defendant was not

required to produce the requested financial discovery until it becomes apparent to the court that

punitive damages can be awarded).

                                    IV.    CONCLUSION

       Accordingly, the Motion (Doc. 49) is GRANTED in part to the extent that Defendants

need not respond to Plaintiff’s request for financial discovery is deferred. The Motion (Doc. 49)

is otherwise DENIED.

       DONE and ORDERED in Orlando, Florida on October 23, 2018.



 




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                              -9-
